DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 20110037917 A1) .
Regarding claims 1, 10-11, 17 and 20, Kimura discloses (claim 1) an array substrate (Fig. 3), comprising: a base substrate (100); a first electrode (301, “common electrode (second electrode 301)”) and a second electrode (102e, “pixel electrode (first electrode 102e)”) which are on the base substrate, wherein one of the first electrode and the second electrode is a pixel electrode and the other one of the first electrode and the second electrode is a common electrode ([0312]); and an insulating layer (101, “first insulating film 101”) between the first electrode (301) and the second electrode (102e), wherein the second electrode comprises a plurality of electrode groups (two adjacent 102e and intervening claim 10) wherein the second electrode (102e) comprises a (bottom) surface close to the base substrate and another (top) surface away from the base substrate which have a same width (MPEP 2125, Fig. 3, each 102e appears to have a rectangular cross sectional shape), (claim 11) wherein cross-sections of the electrode strips (102e) are in a shape of a parallelogram (MPEP 2125, Fig. 3, each 102e appears to have a rectangular cross sectional shape, and, a rectangle is a parallelogram) in a direction perpendicular (vertical) to the base substrate and in a direction perpendicular (into the figure) to an extension direction of each of the electrode strips (Fig. 3), (claim 17) a display device (Fig. 3), comprising an opposite substrate (110, “substrate 110”), the array substrate according to claim 1 (see claim 1 rejection. For example, 100-105), and liquid crystals (108, “liquid crystal layer 108”) between the opposite substrate and the array substrate (Fig. 3), and, (claim 20) wherein the electrode strips (102e) directly contact the passivation wall (Fig. 3).


    PNG
    media_image1.png
    456
    804
    media_image1.png
    Greyscale

Regarding claim 18, Kimura discloses a manufacturing method of an array substrate (Fig. 3), comprising: forming a first electrode (301) on a base substrate (100); forming an insulating layer (101) on the first electrode; and forming a second electrode (102e) on the insulating layer, wherein one of the first electrode and the second electrode is a pixel electrode and the other one of the first electrode and the second electrode is a common electrode ([0312]); the second electrode comprises a plurality of electrode groups (see annotated figure), and each of the plurality of electrode groups comprises electrode strips (102e) and a passivation wall (see annotated figure) sandwiched (at least partly) between the electrode strips (Fig. 3).

Claims 1, 5 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 8465995 B2) .
Regarding claims 1 and 5, Jung discloses (claim 1) an array substrate (Fig. 4R), comprising: a base substrate (101); a first electrode (160, “common electrode 160”) and a second electrode (170, “pixel electrode 170”) which are on the base substrate, wherein one of the first electrode and the second electrode is a pixel electrode and the other one of the first electrode and the second electrode is a common electrode (see above); and an insulating layer (162, “second passivation layer 162”) between the first electrode and the second electrode, wherein the second electrode (170) comprises a plurality of electrode groups, and each of the plurality of electrode groups comprises electrode strips (170) and an insulated passivation wall (167, “insulating pattern 167”) sandwiched between the electrode strips (Fig. 4R), and, (claim 5) wherein the electrode strips (170) in a same electrode group among the plurality of electrode groups are disconnected from each other on a top (topmost) of the passivation wall (167, Fig. 4R); and the top of the passivation wall (167) is an end which is comprised by the passivation wall and faces away from the base substrate (Fig. 4R).


    PNG
    media_image2.png
    285
    624
    media_image2.png
    Greyscale

Regarding claim 18, Jung discloses a manufacturing method of an array substrate (Fig. 4R), comprising: forming a first electrode (160) on a base substrate (101); forming an insulating layer (162, “second passivation layer 162”) on the first electrode; and forming a second electrode (170) on the insulating layer, wherein one of the first electrode and the second electrode is a pixel electrode and the other one of the first electrode and the second electrode is a common electrode (“common electrode 160” and “pixel electrode 170”); the second electrode comprises a plurality of electrode groups (see annotated figure), and each of the plurality of electrode groups comprises electrode strips (170) and a passivation wall (167, “insulating pattern 167”) sandwiched between the electrode strips (Fig. 4R).

Claims 1-5, 8-9, 12-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (of record, “KR 20110077259 A”, machine translation provided) .
Regarding claims 1-5, 8-9, 12-13, 17 and 20, Lee discloses (claim 1) an array substrate (Fig. 2), comprising: a base substrate (101, “first substrate 101”); a first electrode (102, “first electrode 102”) and a second electrode (105, “plurality of second electrodes 105”) which are on the base substrate, wherein one of the first electrode and the second electrode is a pixel electrode and the other one of the first electrode and the second electrode is a common electrode (“the first electrode 102, which is a pixel claim 2) wherein in a direction (vertical) perpendicular to a surface (horizontal) that is comprised by the base substrate and faces the insulating layer, the first electrode (102) is between the base substrate (101) and the second electrode (105, Fig. 2); and in a same electrode group among the plurality of electrode groups, an arrangement direction (horizontal) of the electrode strips (105) and the passivation wall (104) is parallel to the surface (horizontal) of the base substrate and overlap regions are between orthographic projections (vertically) of the electrode strips (105) on the base substrate and an orthographic projection (vertically) of the passivation wall on the base substrate (Fig. 2), (claim 3) wherein included angles are between a plane (horizontally placed) where the base substrate is located and surfaces where the electrode strips (105) contact the passivation wall (104) in each of the plurality of electrode groups, and the included angles are acute angles (Fig. 2), (claim 4) wherein in a same electrode group (104/105) among the plurality of electrode groups, the passivation wall (104) comprises inclined lateral (and outer) surfaces respectively covered by the electrode strips (Fig. 2), and the inclined lateral surfaces of the same passivation wall have different inclination directions (Fig. 2, MPEP 2125), (claim 5) wherein the electrode strips (105) in a same electrode group among the plurality of electrode groups are disconnected from each other on a top (topmost) of the passivation wall (104, Fig. 2); and the top (topmost) of the passivation wall is an end which is comprised by the passivation wall and faces away from the base substrate (Fig. 2), (claim 8) wherein a concave space (Fig. 2) is between adjacent passivation walls (104) that adjacent electrode groups (104/105) among the plurality of electrode groups respectively comprise (Fig. 2), (claim 9) wherein adjacent electrode strips (105) that the adjacent claim 12) wherein in a direction (vertical) perpendicular to a (horizontal) surface that is comprised by the base substrate and faces the insulating layer, a size (total vertical thickness) of the passivation wall (104) of each of the plurality of electrode groups is the same with a size (total vertical thickness) of each of the electrode strips (105, Fig. 2), (claim 13) wherein in a direction (horizontal) parallel to a surface that is comprised by the base substrate and faces the insulating layer, a width of each of the electrode strips (105) is 0.5 - 1.2 µm (“The second electrode 105 may have a width of 0.2 [μm] or more and 1 [μm] or less”. The term “1 [μm] or less” explicitly discloses a value at 1 µm and meeting the claim), (claim 17) A display device (Figs. 1-2), comprising an opposite substrate (“second substrate (not shown)”), the array substrate according to claim 1 (Figs. 1-2), and liquid crystals (“liquid crystal layer (not shown)”) between the opposite substrate and the array substrate (“As shown in FIG. 2, a liquid crystal display according to an exemplary embodiment of the present invention includes a first substrate 101 and a second substrate (not shown) in which a plurality of pixels are defined; A liquid crystal layer (not shown) formed between the first substrate 101 and the second substrate”), and, (claim 20) wherein the electrode strips (105) directly contact the passivation wall (104, Fig. 2).

    PNG
    media_image3.png
    317
    826
    media_image3.png
    Greyscale

Regarding claims 18-19, Lee disclose (claim 18) a manufacturing method of an array substrate, comprising: forming a first electrode (102) on a base substrate (101); forming an insulating layer (103) claim 19) wherein in a direction (vertical) perpendicular to a (horizontal) surface that is comprised by the base substrate and faces the insulating layer, the first electrode (102) is between the base substrate (101) and the second electrode (105); and in a same electrode group among the plurality of electrode groups, an arrangement direction (horizontal) of the electrode strips (105) and the passivation wall (104) is parallel to the (horizontal) surface of the base substrate and overlap regions are between orthographic (vertical) projections of the electrode strips (105) on the base substrate and an orthographic (vertical) projection of the passivation wall (104) on the base substrate (Fig. 2).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 14-15, Lee fails to disclose wherein a distance between the electrode strips adjacent to each other in a same electrode group among the plurality of electrode groups is 1.8 - 3.4 µm, and, wherein a distance between adjacent electrode groups among the plurality of electrode groups is 5.2 - 5.6 µm.
It would have been obvious to one of ordinary skill in the art to arrive at a value within the claimed ranges in the device of Lee so as to “improve the transmittance by improving the transmittance by minimizing the width of the pixel electrode or the common electrode to improve the brightness of the screen implemented in the liquid crystal panel, the pixel electrode and the common electrode” as disclosed by Lee and/or as a matter of routine experimentation (MPEP 2144.05).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee (“Sang”, US 7924386 B2).
Regarding claim 6, Lee fails to disclose wherein the electrode strips in the same electrode group are directly electrically connected with each other.
Sang discloses wherein the electrode strips (140b) in the same electrode group are directly electrically connected with each other (per 140a, Fig. 1).

    PNG
    media_image4.png
    554
    796
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to include the direct electrical connection of Sang in the device of Lee so as to enhance aperture ratio and transmittance in a display (Sang, 3:50-65).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cho et al. (US 20090284707 A1).
Regarding claim 7, Lee fails to disclose wherein the electrode strips in the same electrode group are electrically connected with each other through a conductive structure.
Cho discloses wherein the electrode strips (e.g. PE1 and PE2) in the same electrode group (e.g., PE1/PE2) are electrically connected with each other through a conductive structure (C1 and DE, Fig. 1, [0031]).

    PNG
    media_image5.png
    601
    577
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to include the arrangement of Cho in the device of Lee and arrive at the claimed invention so as to accurately control liquid crystal molecules and reduce light leakage (Cho, [0054] – “a size of an area in the pixel area in which the liquid crystal molecules 250 are not controlled due to the vertical electric field can be reduced and light leakage may be substantially prevented from occurring in the liquid crystal display 500”).
Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 20170199409 A1) .
Regarding claims 1 and 16,  Hu discloses (claim 1) an array substrate (Figs. 2a and 3b), comprising: a base substrate (101); a first electrode (102, “the first electrode 102 may be a common electrode”) and a second electrode (103, “the second electrode 103 may be a pixel electrode”) which are on the base substrate, wherein one of the first electrode and the second electrode is a pixel electrode and the other one of the first electrode and the second electrode is a common electrode (see above); and an insulating layer (105, “first insulation layer 105”) between the first electrode and the second electrode, wherein the second electrode (103) comprises a plurality of electrode groups (Fig. 3b), and each of the plurality of electrode groups comprises electrode strips (strip1 and strip2 which are integrally connected at a top thereof since the claim does not preclude said interpretation) and an insulated passivation wall (topmost of 105) sandwiched between the electrode strips, and, (claim 16) wherein the insulating layer (105) and the passivation wall (topmost of 105) form a one-piece structure (Fig. 3b).

    PNG
    media_image6.png
    409
    893
    media_image6.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894